Sewell, J.:
This action was brought to recover $270.44, the balance claimed to be due by the plaintiff, on account of the sale and delivery by the plaintiff to the defendant of a Sharpies Milker Outfit.
The answer admits “ That on or about the 5th day of December, 1914, the defendant purchased from the plaintiff, and the plaintiff delivered to the defendant the Sharpies Milker Outfit, described in the complaint herein,” and that the agreed purchase price was $370.44, of which the defendant paid the plaintiff $100 at the time of the sale. The answer alleges, by way of counterclaim, a warranty by the plaintiff that the outfit had sufficient power to do the work for which it was designed, and that it would successfully milk the defendant’s cows and not make sore or injure the teats or udders of the cows milked therewith; that the defendant relied upon said representations and warranty and was thereby induced to purchase the outfit. Then follows an allegation of a breach of the warranty and that by reason thereof the defendant sustained damages in the sum of $2,000. It will be observed that the parties by their pleadings have determined that the relation of buyer and seller existed between them.
It was not disputed that when the plaintiff first called upon the defendant, in respect of a sale of the outfit, he brought Charles T. Hughes with him and then said to the defendant that he had “ brought Mr. Hughes there to talk milking machine to ” him. It appears that Hughes was at that time a salesman for the Sharpies Separator Company, which manufactured the outfit, and that all of the alleged *473representations and statements were thereafter made by-Hughes in negotiating with the defendant for the sale of the outfit.
The defendant proved these statements and representations „ and then offered evidence tending to show a breach of the warranty and the damages that had resulted therefrom. This evidence was objected to by the plaintiff and excluded. When the defendant rested, the plaintiff moved for a direction of a verdict on the ground, among others, that no warranty was made by the plaintiff, and if any warranty was made it was the warranty of the Sharpies Separator Company. Before it was directed the defendant’s counsel asked to go to the jury upon the question of the plaintiff’s warranty and all the questions raised by the pleadings and under the evidence offered. The request was refused and the court thereupon directed a verdict for the plaintiff for the full amount claimed.
The only question which it is necessary to discuss is whether, as between the plaintiff and the defendant, Hughes was the agent of the plaintiff in respect of the sale.
It would be a strange rule of law which would permit the plaintiff, after availing himself of the representations of Hughes respecting the character, quality and efficiency of the outfit to make a sale by which he was benefited to the extent of the profit, to repudiate them so far as they imposed any burden or obligation upon him. There is no doubt that a person who accepts the benefit- of a contract cannot be heard upon the trial of an action brought to charge the other party thereto with liability thereunder, to question the authority of the agent who made the contract in his behalf. If Hughes was not and did not in fact act as the agent of the plaintiff, the latter has no claim upon the defendant, for there was no other relation existing between them upon which the plaintiff could predicate any claim upon the defendant for the purchase price of the outfit. The plaintiff by asserting his claim to the amount to be paid for it, adopted and confirmed all that Hughes said and did in inducing the sale. The plaintiff could not adopt a part of his acts done or statements made without adopting all. It is clear that the court was not justified in holding, as a matter of law, that *474Hughes did not represent the plaintiff, or that the defendant was not justified in believing that he had actual authority to act and speak for the plaintiff.
It follows that the judgment must be reversed and a new trial granted, with costs to abide the event.
All concurred.